UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6930



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TODD ANTONIO FOSTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-93-402)


Submitted: March 31, 2006                     Decided:    May 2, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Todd Antonio Foster, Appellant Pro Se. James L. Trump, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Todd Antonio Foster appeals the district court’s order

denying his motion filed under 18 U.S.C.A. § 3582(c)(2) (West

2005). Foster asserts that his sentence should be reduced based on

Amendment      505   of   the   United    States     Sentencing     Guidelines.

Amendment 505 is among the guidelines provisions that the district

court, may, in its discretion, apply to reduce a sentence under

§ 3582(c).       USSG § 1B1.10 & comment. (n.3); United States v.

Legree, 205 F.3d 724, 727 (4th Cir. 2000).           We review the denial of

a motion to modify a sentence for abuse of discretion.                   United

States v. Turner, 59 F.3d 481, 483 (4th Cir. 1995).            A court abuses

its discretion if it fails or refuses to exercise discretion, or if

it relies on erroneous factual or legal premises.                     James v.

Jacobson, 6 F.3d 233, 239 (4th Cir. 1993); see also Randall v.

Prince George’s County, 302 F.3d 188, 211 (4th Cir. 2002).

            In the present case, the record contains only Foster’s

motion, the district court’s brief order denying that motion, and

the   notice    of   appeal.     The    district    court’s   order   does   not

expressly reflect its consideration of the factors set forth in 18

U.S.C.A. § 3553(a) (West 2005), and we cannot discern a basis for

the decision on the sparse record before us.                   Thus, we find

ourselves      unable     to    meaningfully       exercise   our     appellate

responsibilities.




                                       - 2 -
          Accordingly, we vacate the district court’s order and

remand for further proceedings.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                              VACATED AND REMANDED




                              - 3 -